Citation Nr: 1342674	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1984 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In his substantive appeal in March 2012, the Veteran requested a travel board hearing before a Veterans Law Judge.  In September 2012, the RO sent the Veteran notice that a hearing had been scheduled for November 2012 at the Roanoke RO.  A report of general information dated September 2012 indicates that the Veteran was informed of the travel board hearing but said that he could not go due to his physical disabilities.  The Veteran was notified that he could contact his representative as they would possibly be able to fill in for him.  However, neither the Veteran nor his representative reported for the hearing, and there has been no further response.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2013). Therefore, the Board may proceed to adjudicate this appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claim for service connection for multiple sclerosis.  Specifically, the Veteran should be afforded a VA medical examination to determine the nature and etiology of his current multiple sclerosis.

The duty to assist includes the provision of examinations when necessary.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining that a possible nexus may exist is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the medical evidence of record shows that the Veteran was diagnosed with multiple sclerosis in 2002.  Service treatment records show that in his enlistment examination in August 1984, the Veteran noted that he suffers from severe headaches, as well as frequent colds.  He also indicated that he sometimes stutters or stammers habitually.  In November 1984, the Veteran was treated for ear pain while in service, and in January 1985, the Veteran was treated for peeling and  of itching of his feet, of unknown etiology.  

To date, the Veteran has not been afforded a VA examination in connection with the claim listed above, and the evidence of record is insufficient for the Board to render a decision.  Given the current diagnosis of multiple sclerosis, and the Veteran's statements in his enlistment examination in August 1984 as well as the service treatment records, the Board finds that a VA examination with medical nexus opinion is required.

Additionally, private treatment records from Dr. L. indicate that the Veteran had been previously treated for multiple sclerosis by Dr. M..  Records from Dr. M. have not been obtained.  Since these records are relevant in determining whether service connection is warranted, VA should contact the Veteran and have him complete the proper release forms, and then obtain the complete treatment records from Dr. M., as well as any additional private facilities where he has received treatment.    

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Dr. M., as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  After completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's multiple sclerosis.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

(A)  Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's multiple sclerosis was first manifested during service, or was caused or aggravated by service, or is otherwise related to the Veteran's military service.  To the extent possible, the examiner should specifically identify the earliest manifestations of multiple sclerosis. 
The examiner is also requested to specifically address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's reported symptoms in service were manifestations of the multiple sclerosis first diagnosed in 2002.

(B) If not, the examiner is asked to identify the earliest signs and symptoms of multiple sclerosis and indicate whether it is at least as likely as not (50 percent probability or greater) these signs or symptoms  manifested on or before May 1992 (seven years after his separation from active service).  

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


